Case 3:19-cv-01537-BEN-JLB Document 73-3 Filed 12/28/20 PageID.8827 Page 1 of 4



   1   XAVIER BECERRA
       Attorney General of California
   2   State Bar No. 118517
       MARK R. BECKINGTON
   3   Supervising Deputy Attorney General
       State Bar No. 126009
   4   JOSE A. ZELIDON-ZEPEDA
       Deputy Attorney General
   5   State Bar No. 227108
       PETER H. CHANG
   6   Deputy Attorney General
       State Bar No. 241467
   7   JOHN D. ECHEVERRIA
       Deputy Attorney General
   8   State Bar No. 268843
        455 Golden Gate Avenue, Suite 11000
   9    San Francisco, CA 94102-7004
        Telephone: (415) 510-3479
 10     Fax: (415) 703-1234
        E-mail: John.Echeverria@doj.ca.gov
 11    Attorneys for Defendants
 12                      IN THE UNITED STATES DISTRICT COURT
 13                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
 15    JAMES MILLER, et al.,                          Case No. 3:19-cv-1537-BEN-JLB
 16                        Plaintiffs, DECLARATION OF JOHN D.
                                       ECHEVERRIA IN SUPPORT OF
 17            v.                      DEFENDANTS’ DAUBERT
                                       MOTION TO PRECLUDE
 18    CALIFORNIA ATTORNEY             TESTIMONY OF JOHN R. LOTT,
       GENERAL XAVIER BECERRA,         JR.
 19    et al.,
                                       Date:         February 3, 2021
 20                      Defendants. Time:           10:00 a.m.
                                       Dept:         5A
 21                                    Judge:        Hon. Roger T. Benitez
                                       Trial Date:   February 3, 2021
 22                                    Action Filed: August 15, 2019
 23
 24
 25
 26
 27
 28
          Declaration of John D. Echeverria in Support of Defendants’ Daubert Motion to Preclude
                          Testimony of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-3 Filed 12/28/20 PageID.8828 Page 2 of 4



   1                      DECLARATION OF JOHN D. ECHEVERRIA
   2   I, John D. Echeverria, declare:
   3           1.   I am a Deputy Attorney General with the California Department of
   4   Justice and serve as counsel to Defendants Xavier Becerra, in his official capacity
   5   as Attorney General of the State of California, and Luis Lopez, in his official
   6   capacity as Director of the Department of Justice Bureau of Firearms (together,
   7   “Defendants”), in the above-captioned matter I make this declaration in support of
   8   Defendants’ Daubert Motion to Preclude Testimony of John R. Lott, Jr. Except as
   9   otherwise stated, I have personal knowledge of the facts set forth in this declaration,
 10    and if called as a witness, I could and would testify competently as to those facts.
 11            2.   Lott’s declaration in support of Plaintiffs’ motion for preliminary
 12    injunction, identified as Plaintiffs’ Trial Exhibit 10 (“Lott Decl.”), attaches a copy
 13    of his curriculum vitae (“CV”) dated November 20, 2016. See Lott Decl., Ex. 1
 14    at 2.
 15            3.   During a telephonic conference with Plaintiffs’ counsel in advance of the
 16    December 16, 2020 pretrial conference, I requested a current copy of Lott’s CV to
 17    assess his current qualifications, including any relevant publications, work
 18    experience, or other activities. During the call, Plaintiffs’ counsel, George Lee,
 19    agreed to provide a current copy of Lott’s CV.
 20            4.   After I did not receive a copy of the CV, on December 17, 2020, I
 21    emailed George Lee requesting a copy of Lott’s CV, as I had requested during the
 22    call. I have not received a response to this email.
 23            5.   As of today’s date, Lott still has not been deposed. Despite several
 24    requests, Plaintiffs have not provided available dates for Lott’s deposition.
 25            6.   Attached hereto as Exhibit 1 is a true and correct copy of Evan
 26    DeFilippis & Devin Hughes, The Bogus Claims of the NRA’s Favorite Social
 27    Scientist, Vox, Aug. 30, 2016, available at
 28
                                                       2
           Declaration of John D. Echeverria in Support of Defendants’ Daubert Motion to Preclude
                           Testimony of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-3 Filed 12/28/20 PageID.8829 Page 3 of 4



   1   https://www.vox.com/2016/8/30/12700222/nra-social-scientist-claims-debunked
   2   (last visited Dec. 27, 2020).
   3        7.      Attached hereto as Exhibit 2 is a true and correct copy of Evan
   4   DeFilippis, Shooting Down the Gun Lobby’s Favorite “Academic”: A Lott of Lies,
   5   Armed with Reason, Dec. 1, 2014, available at
   6   https://www.armedwithreason.com/shooting-down-the-gun-lobbys-favorite-
   7   academic-a-lott-of-lies/ (last visited Dec. 27, 2020).
   8        8.      Attached hereto as Exhibit 3 is a true and correct copy of Evan
   9   DeFilippis & Devin Hughes, The GOP’s Favorite Gun ‘Academic’ Is a Fraud,
 10    ThinkProgress, Aug. 12, 2016, available at https://thinkprogress.org/debunking-
 11    john-lott-5456e83cf326/ (last visited Dec. 27, 2020).
 12         9.      Attached hereto as Exhibit 4 is a true and correct copy of Richard Morin,
 13    Scholar Invents Fan to Answer His Critics, Wash. Post, Feb. 1, 2003, available at
 14    https://www.washingtonpost.com/archive/lifestyle/2003/02/01/scholar-invents-fan-
 15    to-answer-his-critics/f3ae3f46-68d6-4eee-a65e-1775d45e2133/ (last visited Dec.
 16    27, 2020).
 17         10. Attached hereto as Exhibit 5 is a true and correct copy of a letter from
 18    U.S. Senator Diane Feinstein to U.S. Attorney General Robert Barr, dated Dec. 8,
 19    2020, available at
 20    https://www.feinstein.senate.gov/public/_cache/files/b/0/b013ed7a-f056-421f-
 21    9720-1e09e25a851f/D1F289E895FDD9F6342DC1E899BFC179.2020.12.08-letter-
 22    to-ag-barr.pdf (last visited Dec. 27, 2020).
 23         11. Attached as Exhibit 6 is a true and correct copy of Josh Gerstein,
 24    Controversial Gun Advocate Hired by Justice Department Last Month, Politico,
 25    Nov. 25, 2020, available at
 26    https://www.politico.com/news/2020/11/24/controversial-gun-advocate-justice-
 27    department-440251 (last visited Dec. 27, 2020).
 28
                                                      3
          Declaration of John D. Echeverria in Support of Defendants’ Daubert Motion to Preclude
                          Testimony of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-3 Filed 12/28/20 PageID.8830 Page 4 of 4



   1          I declare under penalty of perjury that the foregoing is true and correct.
   2          Executed in San Francisco, California, on December 28, 2020.
   3
   4
   5
   6
                                                      ______________________________
   7                                                           John D. Echeverria
   8
   9
 10    SA2019104420
       42490780.docx
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                        4
            Declaration of John D. Echeverria in Support of Defendants’ Daubert Motion to Preclude
                            Testimony of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
